

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
 
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is made as of the 15th day of April, 2005, by and between CAPLEASE, LP
("Purchaser”) and ALISO COMMONS AT TOWN CENTER, LLC (“Seller”).
 
BACKGROUND
 
A. Seller and Purchaser have entered into a certain Purchase and Sale Agreement,
dated as of March 1, 2005 (the “Agreement”), as amended by the First Amendment
to Purchase and Sale Agreement dated March 24, 2005.
 
B. The Seller and Purchaser desire to amend the Agreement as set forth below.
 
C. Capitalized terms used herein but not defined herein shall have the meaning
ascribed to such terms in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, and intending to be legally bound hereby, the parties
agree as follows:
 
1. The following is added as the second sentence to Section 2(a) of the
Agreement:
 
Prior to the Closing, Seller will obtain a loan in the approximate amount of
$42,000,000 from Caplease, LP (the "CLF Loan"). On the Closing Date, Purchaser
will assume the CLF Loan and receive a credit against the Purchase Price for the
outstanding principal balance of the CLF Loan plus accrued interest and all
other obligations then due and owing under the CLF Loan as of the Closing Date.
 
2. Section 2(b) is hereby deleted in its entirety and replaced with the
following:
 
(a) Within one (1) business day of the date of the Second Amendment, Purchaser
shall deposit with Fidelity National Title Insurance Company (the "Escrow
Agent") the sum of Five Hundred Thousand Dollars ($500,000) (the "Deposit") to
be held as an earnest money deposit as provided in Section 2(c) below.
 
2. The first sentence of paragraph 1 of Section 7.1(f) is hereby deleted in its
entirety and replaced with the following:
 
(f) Estoppel Certificates. Seller, at its sole cost and expense, shall have
obtained and delivered to Purchaser, no later than five (5) business days prior
to the Date of Closing, an original tenant estoppel certificate (dated no
earlier than 10 days prior to the Date of Closing) executed by Lowe's and an
original guarantor estoppel certificate (dated no earlier than 10 days prior to
the Date of Closing) executed by Guarantor, substantially in the forms attached
hereto as Exhibits F-1 and G, respectively, with such proposed modifications or
additions requested by Purchaser in accordance with Section 5.1(a) hereof.
Seller, at its sole cost and expense, shall have obtained and delivered to
Purchaser, no later than five (5) business days prior to the Date of Closing, an
original tenant estoppel certificate (dated no earlier than 10 days prior to the
Date of Closing) executed by Lowe's and an original guarantor estoppel
certificate (dated no earlier than 10 days prior to the Date of Closing)
executed by Guarantor, substantially in the forms attached hereto as Exhibits
F-1 and G, respectively, with such proposed modifications or additions as may be
reasonably requested by Purchaser.
 
1

--------------------------------------------------------------------------------


3. The first sentence of paragraph 2 of Section 7.1(f) is hereby deleted in its
entirety and replaced with the following:
 
Seller, at its sole cost and expense, shall have obtained and delivered to
Purchaser, no later than five (5) business days prior to the Date of Closing, an
original tenant estoppel certificate (dated no earlier than 10 days prior to the
Date of Closing) executed by Michaels Stores substantially in the form attached
hereto as Exhibits F-2, with such proposed modifications or additions as may be
reasonably requested by Purchaser.
 
4. Exhibit F of the Agreement is hereby deleted in its entirety and replaced
with Exhibits F-1 and F-2 attached hereto and incorporated herein by reference.
 
5. The following paragraph is added as paragraph (h) to Section 7.1 of the
Agreement:
 
(h) Declaration of Covenants. Seller and Purchaser shall use good faith efforts
to negotiate a declaration of covenants (the "Declaration") which shall be
binding upon the Property, the adjacent property known as Parcel 2 of Lot Line
Adjustment No. LLA 04-01, recorded September 16, 2004, as Instrument No.
04-000835582 ("Parcel 2") and currently owned by Aliso Commons Corner, LLC
("Aliso I"), and the adjacent property known as Lot 2 of Tract 14852 ("Lot 2")
and currently owned by Artie LLC and Peter Capriotti II and Bronwyn Capriotti,
husband and wife ("Artie and Capriotti"). The Declaration shall be on terms and
conditions which are acceptable to Purchaser, in Purchaser's reasonable
discretion, shall be fully executed by Seller, Aliso I and Artie and Capriotti
prior to the Closing Date and shall be delivered to the Escrow Agent on the
Closing Date for recordation. It will be reasonable for Purchaser to withhold
its consent to the Declaration unless the Declaration provides that (i) Aliso I
will be responsible for any assessments relating to the Property that are not
paid by any tenant of the Property, and (ii) Parcel 2 and Lot 2 shall be bound
by the covenants contained in any lease of the Property existing as of the
Closing Date regarding the use of the Shopping Center and the Common Areas (as
such terms are defined in the Lowe's Lease).
 
6. The following provisions are hereby added to the Agreement as Section 13:
 
13. ESCROW PROVISIONS
 
The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
 
(a) The Escrow Agent shall invest the Escrow Deposits in government insured
interest-bearing instruments reasonably satisfactory to Purchaser, shall not
commingle the Escrow Deposits with any funds of the Escrow Agent or others, and
shall promptly provide Purchaser with confirmation of the investments made. Any
interest earned on the Deposit shall be considered a part of the Deposit.
 
(b) If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the Closing Date.
 
(c) If for any reason the Closing does not occur, the Escrow Agent shall deliver
the Escrow Deposits to Seller or Purchaser only upon receipt of a written demand
therefor from such party, subject to the following provisions of this Subsection
(c). If for any reason the Closing does not occur and either party makes a
written demand upon the Escrow Agent for payment of the Escrow Deposits, the
Escrow Agent shall give written notice to the other party of such demand. If the
Escrow Agent does not receive a written objection from the other party to the
proposed payment within ten (10) days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment. If the Escrow Agent does
receive such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Purchaser or a final judgment of a court.
 
2

--------------------------------------------------------------------------------


(d) The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Purchaser resulting from the Escrow Agent’s mistake of law respecting
the Escrow Agent’s scope or nature of its duties. Seller and Purchaser shall
jointly and severally indemnify and hold the Escrow Agent harmless from and
against all liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred in connection with the performance of the Escrow Agent’s
duties hereunder, except with respect to actions or omissions taken or made by
the Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.
 
(e) The Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received and
shall hold the Escrow Deposits in escrow, and shall disburse the Escrow Deposits
pursuant to the provisions of this Section 13.
 
7. The signature block of the Escrow Agent is hereby deleted in its entirety and
replaced by the following:
 
FIDELITY NATIONAL TITLE INSURANCE COMPANY
 


 
By:____________________________
  Name:
  Title:
 
8. Except as specifically amended by the foregoing, all of the terms,
conditions, covenants and agreements in the Agreement shall remain unaltered and
of full force and effect. In the event of any conflict or inconsistency between
the terms and provisions set forth in the Agreement and the terms and provisions
set forth in this Amendment, the terms and provisions set forth herein shall
control.
 
9. This Amendment shall be governed and construed according to the laws of the
State of New York. This Amendment shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns.
 
10. This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original as to any party whose signature appears
thereon, and all of which when taken together shall constitute one and the same
instrument. The parties agree to accept and rely on facsimile copies of
signatures on this Amendment as originals.
 
[Signatures on Next Page]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
ALISO COMMONS AT TOWN CENTER, LLC, a California limited liability company
 
By: Centrium Associates, LLC, a California limited liability company, its Member
 
By: /s/ Constantine Alexis Zahoudanis
Name: Constantine Alexis Zahoudanis
Title: Manager
 
By: Parks Diversified, L.P., a California limited partnership
 
By: /s/ Lucia Parks
Name: Lucia Parks
Title: General Partner
 
CAPLEASE, LP,
a Delaware limited partnership
 
By:  CLF OP General Partner, LLC, a Delaware limited liability company, its
general partner
 
By:  Capital Lease Funding, Inc., a Maryland corporation, its sole member
 
By:      /s/ Michael J. Heneghan
Name: Michael J. Heneghan
Title: Senior Vice President


4

--------------------------------------------------------------------------------



